19-36970-cgm       Doc 64      Filed 01/18/21 Entered 01/18/21 15:00:14              Main Document
                                            Pg 1 of 1




    _____________________________________________________________________________________
                       85 Broad St., Suite 501, New York, New York 10004
                                t: 212.471.5100 f:212.471.5150
                                       friedmanvartolo.com
                                                                                     January 18, 2021

Honorable Cecelia G. Morris
Chief United States Bankruptcy Court Judge
Southern District of New York
355 Main Street
Poughkeepsie, NY 12601

        Re:    Felysha L. Koran
               Bankruptcy Case No: 19-36970-cgm

         This office represents the Secured Creditor, SN Servicing Corporation, as servicer for U.S.
Bank Trust National Association, as Trustee of the Igloo Series IV Trust in the above referenced action.
Pursuant to the court’s amended loss mitigation order entered on November 17, 2020, please let this
letter serve as a status report and summary of what has transpired between the parties.
         Upon review, Secured Creditor offered a trial modification wherein the Debtor is to make a
payment in the amount of $4,216.90 due December 31, 2020 and monthly payments in the amount of
$2,790.57 beginning January 1, 2021. The Debtor’s Attorney advised that the Debtor accepted the trial
modification offered. As of January 18, 2021, neither the payment due December 31, 2020 nor the
January payment have been made by the Debtor. We are currently following up with the Debtor’s
Attorney for status updates on the missing payments, but these payments need to be made as soon as
possible to avoid a denial on the trial modification offer.

        Please feel free to contact our office should you have additional questions.

                                                       Sincerely,

Dated: January 18, 2021

                                                       /s/ Jonathan Schwalb, Esq.
                                                       Jonathan Schwalb, Esq.
                                                       Friedman Vartolo LLP
                                                       85 Broad Street, Suite 501
                                                       New York, New York 10004
                                                       (P) 212.471.5100
                                                       (F) 212.471.5150
                                                       bankruptcy@friedmanvartolo.com
